Citation Nr: 1003522	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-34 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1966.

This matter is before the Board of Veterans' Appeals (Board 
or BVA) on appeal from an April January 2007 rating 
determination by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 2009, a 
videoconference Board hearing was held at the RO before the 
undersigned.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's PTSD has been manifested primarily by symptoms 
of depression, intrusive thoughts, social withdrawal, 
irritability, lack of motivation, and difficulty in 
establishing and maintaining effective work and social 
relationships, rather than an inability to do so.  These 
symptoms demonstrate no more than occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


Factual Background and Analysis

The Veteran's PTSD is currently rated as 50 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2009).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD consists primarily of VA treatment notes and 
examination reports.  In January 2007, he was referred for 
medication evaluation.  It was noted that he had been on 
several trials of antidepressants, none of which were 
helpful.  He indicated that his symptoms of depression had 
worsened in that he was feeling down nearly all day every 
day.  He also complained of difficulty sleeping, decreased 
appetite, increased agitation, difficulty with concentration 
and decisionmaking, lack of motivation, social withdrawal, 
nightmares, and intrusive thoughts.  He also reported 
increased thoughts of death and suicide, but denied having a 
plan or intentions for carrying out suicidal thoughts.  His 
current stressors included, financial stress, a critically 
ill brother and unemployment.  He reported that he was not 
currently working due to frequent episodes of passing out.  
On examination, the Veteran was casually dressed and 
adequately groomed.  He spoke at an even and steady rate and 
responded appropriately to questions throughout the 
interview.

Following a VA fee-based psychiatric examination in February 
2007, the examiner rendered an Axis I diagnosis of PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  He reported the Veteran's psychiatric symptoms included 
depression, insomnia, dreams, and recurrent memories, all of 
which occurred constantly and decreased the Veteran's total 
daily functioning.  The Veteran was taking Prozac with poor 
response and had not received psychotherapy within the last 
year.  He had not been hospitalized for psychiatric reasons.  
He reported that since leaving the service he has worked at 
least 40 jobs, each for one year or less.  He described his 
relationships with supervisors as fair and with coworkers as 
good.  He had currently been unemployed for the last year 
after being laid off.  In terms of his relationship with 
others, the Veteran reported that he could not socialize 
because of his mental condition. 

On examination the Veteran's orientation was within normal 
limits.  His appearance, hygiene and behavior were all 
appropriate.  His communication, speech and concentration 
were all within normal limits.  He had a depressed mood which 
was nearly continuous and affected his ability to function 
independently and weekly panic attacks.  He also exhibited 
signs of suspiciousness, particularly of the Government, as 
well as an intermittent delusional history, described as 
people being against him.  There was no evidence of 
hallucinations, obsessional rituals, or impairment of thought 
processes or judgment.  Abstract thinking was abnormal, 
described as an inability to interpret proverbs and there was 
mild memory impairment.  He had no difficultly understanding 
commands or performing activities of daily living.  He had 
occasional interference with recreation or leisurely 
pursuits.  There was no suicidal or homicidal ideation 
present.  The behavioral, cognitive, social, affective, and 
somatic symptoms attributed to PTSD were described as 
depressive mood, anger, memory loss, and insomnia.  Although 
he had difficulty establishing and maintaining effective work 
and social relationships, he was able to maintain effective 
family role functioning.  

Recent medical evidence shows the Veteran was seen in 
February 2007, November 2007, February 2008, May 2008, and 
April 2009.  These entries are primarily comprised of 
psychiatry notes; a list of medications prescribed; and a 
record of behavior observed by medical staff.  The PTSD 
symptoms consistently shown in these records include 
depression, poor energy, anhedonia, poor concentration, and 
poor sleep.  The records also show the Veteran continued to 
report no improvement in his mood with medication.  However 
these records consistently show the Veteran's affect was 
congruent with mood, speech was normal, thought processes 
were logical and goal-directed, and his memory was grossly 
intact.  No examiner reported impairment of judgment or 
suicidal/homicidal ideation, nor have they observed 
delusions, hallucinations, or psychosis. 

The Veteran underwent VA examination in May 2009, following 
which the examiner rendered an Axis I diagnosis of PTSD and 
assigned a GAF score of 55.  The examiner recounted the 
Veteran's history of PTSD symptoms, including intrusive 
thoughts, difficulty staying emotionally close to people, 
irritability and outbursts.  The Veteran continued to have 
sleep problems, but this was considerably improved with 
medication.  The Veteran reported that he continued to 
experience depression, but that now occurs only once a month.  
During these episodes he has a two to three day period where 
he isolates himself, has low energy and low motivation.  The 
Veteran does not socialize, but does have a few friends.  He 
lives with his wife of 40+ years and an adult son.  He 
described his marital relationship as "reasonably good."  
He indicated that over the years he has worked many jobs, 
most lasting a year or less.  He explained that this was the 
type of employment where the work just "sort of ran out" 
and there was nothing for him to do.  However he had been 
fired from his most recent job because he overlooked some of 
the regulations.  When asked what kept him from working 
currently, he stated that he had many physical problems, 
including bowel/bladder incontinence that made it difficult 
for him to work.  

The Veteran was casually and appropriately dressed and well 
oriented.  His short-term memory was functional and there was 
no evidence of thought disorder, hallucinations or delusions.  
He did not have any suicidal or homicidal thoughts.  There 
was no impairment of thought processes, communication or 
cognitive functioning.  The examiner noted the overall 
symptoms picture had changed relatively little, although the 
Veteran stated that he was somewhat less angry than he used 
to be.  The examiner noted that the Veteran himself indicated 
that it had not been his PTSD symptoms which caused him to 
change jobs so often, or which now caused his current 
unemployment, but rather he was unable to work because of his 
physical symptoms.  The examiner opined that the Veteran's 
PTSD would make a moderate contribution overall to his 
difficulty in the work environment and would not by itself 
produce unemployability.  No other mental disorders were 
found on examination and the Veteran was able to manage his 
basic activities of daily living.  The examiner concluded the 
Veteran's PTSD had not changed in any significant manner in 
relation to the previous examination in February 2007.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 70 
percent or higher rating.  Although the Veteran contends that 
his symptoms have increased beyond what the 50 percent 
evaluation contemplates, the record describes a fairly 
consistent pattern of symptomatology and manifestations.  
Overall, the evidence shows that the Veteran functions fairly 
well.  

The record does show a clear connection between PTSD and 
interference with the Veteran's social interaction and 
ability to enjoy life, but it does not show that he has a 
complete inability to establish and maintain effective 
relationships.  This is shown in the context of maintaining 
positive family relationships, albeit with strain, as is 
demonstrated by his long-term marriage to his wife and his 
relationship with his son.  In addition, by the Veteran's own 
admission, his recent lack of employment appears much more 
related to his non service-connected physical ailments than 
to his PTSD.  Thus, the concerns expressed about the 
Veteran's relationships, and his own perception of himself as 
isolating, show difficulty, rather than a complete inability, 
to establish and maintain effective relationships indicative 
of a 70 percent rating.  

While the Veteran's constant depression is obviously a 
relevant consideration in evaluating the extent of 
psychiatric disability, it is only one factor and may not be 
given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations.  Moreover, recent treatment 
records show periods where the Veteran is doing better and 
overall shows that he functions satisfactorily.

Other symptoms required for a higher 70 evaluation are 
neither complained of nor observed by medical health care 
providers, including obessional rituals, illogical, obscure, 
or irrelevant speech, or impaired impulse control.  The 
medical evidence largely demonstrates that the Veteran 
presented with appropriate affect.  There is no evidence of 
psychotic symptoms or cognitive deficits.  In general he was 
adequately groomed and able to take care of himself 
physically.  The evidence also does not show spatial 
disorientation - the substantial weight of the evidence shows 
that he was alert and oriented in all spheres.  Such findings 
are consistent with the rating criteria required for a 50 
percent evaluation, and do not approximate the criteria 
required for assignment of a 70 percent or higher evaluation.  

In reaching this determination, the Board notes that the VA 
medical personnel, who have evaluated the Veteran to assess 
the nature, extent and severity of his service-connected 
PTSD, have provided GAF scores of 55, which denote moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
and occupational functioning (e.g., few friends, conflicts 
with peers and coworkers).  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  Therefore, this GAF score is consistent with the 
symptomatology noted, and does not provide a basis for 
assignment of a higher rating for the Veteran's PTSD.  

The Board has also considered the Veteran's testimony 
provided during his Videoconference hearing in December 2009 
during which he reiterated previously submitted information 
regarding his symptoms and complaints made during VA 
examinations and outpatient evaluations.  The Board has also 
carefully considered the lay statement submitted by the 
Veteran's son.  However, inasmuch as the objective evidence 
does not otherwise substantiate the subjective complaints, 
the testimony and lay statements do not suffice to assign a 
higher rating for the Veteran's PTSD.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  As noted, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that his PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, the overall disability picture 
does not more nearly approximate the 70 percent criteria such 
as to warrant an increased rating, and it does not even 
approach the symptomatology required for a 100 percent 
evaluation.  The severity of the Veteran's PTSD has remained 
stable during the pendency of the appeal; thus, the 
application of a staged rating is not needed.  See Hart, 
supra.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in February 2007 and May 2009, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in the May 
2009 letter, which included the criteria for evaluation of 
his service-connected PTSD and an explanation for the 
decision reached.  The claim was readjudicated in the June 
2009 SSOC, thereby curing any timeliness defect.  Moreover, 
the Veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His pertinent post-
service treatment reports are of record and the RO obtained 
VA examinations in February 2007 and May 2009.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate, as they provided sufficient 
detail to rate the Veteran's service-connected psychiatric 
disability, including a thorough discussion of the effect of 
the Veteran's symptoms on his functioning. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An increased disability rating for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


